COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Oldacre McDonald, LLC, and Mark McDonald, et al. v.
                            Mattress Firm, Inc.

Appellate case number:      01-18-00548-CV

Trial court case number:    2017-73196

Trial court:                151st District Court of Harris County

       This appeal was stayed pursuant to the “Suggestion of Bankruptcy” notice that
appellee, Mattress Firm, Inc., had filed in this Court on October 5, 2018. That notice stated
that appellee had filed a Chapter 11 petition for relief, assigned to Case No. 18-12241-BLS,
in the United States Bankruptcy Court for the District of Delaware. See TEX. R. APP. P.
8.2; see also 11 U.S.C. § 362(a).

       On December 6, 2018, appellee filed this unopposed motion to reinstate and for an
extension of time to file its appellee’s brief. Appellee states that the bankruptcy court’s
November 16, 2018 order confirmed appellee’s Chapter 11 Plan of Reorganization and
provided that the automatic stay shall continue until the Effective Date, when appellee shall
be discharged and the stay will be lifted. Appellee attached certified copies of the
bankruptcy court’s order and a Notice filed there stating that the Effective Date was
November 21, 2018. Thus, appellee requests reinstatement because the stay has been lifted,
and further requests a 60-day extension of time to file its brief because there are three sets
of appellants’ briefs filed to address and the stay interrupted its preparation of its brief.

       Accordingly, the Court grants appellee’s motion to reinstate and for an extension
of time and directs the Clerk of this Court to reinstate this appeal and to set appellee’s
brief due within 60 days of the date of this Order. See TEX. R. APP. P. 8.3(a).

       It is so ORDERED.
Judge’s signature: __/s/ Evelyn V. Keyes______
                   x Acting individually     Acting for the Court
Date: __December 18, 2018____